DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-12 & 20-26 in the reply filed on 11/17/2022 is acknowledged.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 5, page 16, line 1: delete “layers” after “dielectric” and insert –layer-- because interlayer dielectric layer is prior claimed. 
	Re claim 8, line 2: in front of “bump”, delete “a” and insert --the--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 20 and 22-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0312715).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claim 20, Choi teaches, Figs. 1-7, [0044, 0047, 0048, 0050, 0060, 0070, 0076], a method of forming a semiconductor device, comprising:
-forming an interlayer dielectric layer (20, 40) on a substrate (10);
-forming a metal pad (50, 60, 80) and a test pad (70) on the interlayer dielectric layer;
-forming a passivation dielectric layer (90) on the interlayer dielectric layer, the metal pad, and the test pad; and
-etching the passivation dielectric layer (90) to expose a portion of the metal pad (50, 60, 80) and the test pad (70), and portions of the interlayer dielectric layer (20.40) on both sides of the test pad (70) to expose the substrate (10).

    PNG
    media_image1.png
    440
    617
    media_image1.png
    Greyscale
9
Re claim 22, Choi teaches dicing the substrate (10) to remove a scribe line region of the substrate by mechanical process (using diamond blades 710, 720) (Fig. 7, [0076]). 
Re claim 23, Choi teaches, Fig. 1, the interlayer dielectric layer comprises:
a first interlayer dielectric layer (20) formed on the substrate;
a second interlayer dielectric layer (40) formed on the first interlayer dielectric layer; and
a metal wire (30f) formed on the first interlayer dielectric layer.
Re claims 24 & 26, Choi teaches the first interlayer dielectric layer (20) is a low-k dielectric layer (SiOC) [0047]; and the second interlayer dielectric layer (SiN 40) [0049] has a higher dielectric constant value than the first interlayer dielectric layer (SiOC 20). 
Re claim 25, Choi teaches the interlayer dielectric layer (20) and the second interlayer dielectric layer (40) are the same dielectric layer (e.g. SiO2) [0047, 0049]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-12 and 21 is/are rejected under 35 U.S.C. 103 as being obvious over Choi et al. (US 2020/0312715) n view of Hirotsu et al. (US 2006/0213866). 
The applied reference (Choi et al.) has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Re claim 1, Choi teaches, Figs. 1-7, [0044, 0047, 0048, 0050, 0060, 0070, 0076], a method for forming a semiconductor die, comprising:
-forming an interlayer dielectric layer (20, 40) on a substrate (10) having a semiconductor die region (100, 200), a seal-ring region (120, 130), and a scribe line region (110);
-forming a metal pad (50, 60, 80) and a test pad (70) on the interlayer dielectric layer;
-forming a passivation dielectric layer (90) on the interlayer dielectric layer, the metal pad, and the test pad;
-first etching the passivation dielectric layer (90) and the interlayer dielectric layer (20, 40) existing between the seal-ring region (120, 130) and the scribe line region (110) to a predetermined depth using a plasma etching process;
-second etching the passivation dielectric layer (90) to expose the metal pad (50) and the test pad (70);
-forming a bump (210) on the metal pad (50); and
-dicing the substrate (10) while removing the scribe line region by mechanical sawing (diamond blades 710).

    PNG
    media_image2.png
    471
    615
    media_image2.png
    Greyscale

Choi does not explicitly teach using a plasma etching process. 
Hirotsu teaches a plasma etching method (abstract). 
As taught by Hirotsu, one of ordinary skill in the art would utilize the above teaching to apply plasma etching process to etch the passivation layer and interlayer dielectric layer, because plasma etching process is a known and widely used in the art in achieving smooth surface of an inner wall.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Hirotsu in combination Choi due to above reason. 
Re claim 2, Choi/Nam does not teach the first etching process exposed a surface of the substrate. 
Choi does teach a laser grooving to expose the substrate (Fig. 6, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Choi to perform the first etching to expose a surface of the substrate, because it aids in reducing process steps, time and cost.  
Re claim 3, Choi teaches the first etching partially etches the interlayer dielectric layer (40) to not expose the surface of the substrate (10) (Fig. 2B). 
Re claim 11, Choi/Hirotsu does not teach a remaining interlayer dielectric has a thickness of 0.2 to 3 um. 
It would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular thickness because applicant has not disclosed that, in view of the applied prior art, the thickness is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. For that matter, applicant has not disclosed that the thickness is for any purpose or produce any result. Moreover, it appears prima facie that the process would possess utility using another thickness. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, it would have been obvious to try the particular claimed thickness because a change in thickness would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Re claim 4, Choi/Nam does not explicitly teach the first etching defines a conic contour in the interlayer dielectric layer. 
Choi does teach the first etching in the interlayer dielectric layer (Figs. 2B & 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Choi to obtain a conic contour in the interlayer dielectric layer, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Re claim 5, Choi teaches, Figs. 1-7, [0044, 0047, 0048, 0050, 0060, 0070, 0076], a method for forming a semiconductor die of a semiconductor device in which a substrate (10), an interlayer dielectric layer (20, 40), a metal pad (50, 60, 80), and a test pad (70) are formed, and a passivation dielectric layer (90) is formed on the interlayer dielectric layer, the metal pad, and the test pad, comprising:
-etching the interlayer dielectric layers (20, 40) on both sides of the test pad using a plasma etching process to expose the substrate (10) (Fig. 6);
-etching the passivation dielectric layer (90) to partially expose the metal pad and the test pad (Fig. 2B);
-forming a bump (210) on the metal pad (Fig. 4); and
-dicing the substrate (10) using a blade dicing process (710) (Fig. 7).
Choi does not explicitly teach using a plasma etching process. 
Hirotsu teaches a plasma etching method (abstract). 
As taught by Hirotsu, one of ordinary skill in the art would utilize the above teaching to apply plasma etching process to etch the passivation layer and interlayer dielectric layer, because plasma etching process is a known and widely used in the art in achieving smooth surface of an inner wall.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Hirotsu in combination Choi due to above reason. 
Re claim 6, in combination cited above, Hirotsu teaches the plasma etching process uses a combination of CF4/O2/N2 gases (abstract). 
Re claims 7 & 8, Choi/Hirotsu does not explicitly teach testing, after the etching the passivation dielectric layer, a performance of the semiconductor device using the test pad; and testing, after forming a bump on the metal pad, a connection stable of the bump and the metal pad using the bump. 
Choi does teach the test pad 70, “to test the performance of the first and second semiconductor dies 100, 200” [0046] and “a metal bump may also be formed such that it is directly connected to the metal pad 60” [0060]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Choi to test a performance of the device and a connection stable of the bump and the metal pad, because it aids in eliminating short-circuit failure and improving product performance. 
Re claim 9, Choi teaches the passivation dielectric layer includes a silicon nitride layer and an oxide layer [0050]. 
Re claim 10, Choi/Hirotsu does not teach the first etching etches a portion of the substrate by over-etching a surface of the substrate. 
Choi does teach a laser grooving to expose the substrate (Figs. 6 & 8A, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Choi to perform the first etching to etch a portion of the substrate, because it aids in facilitating next process steps, reducing process steps, time and cost.  
Re claim 12, Choi teaches the interlayer dielectric layer is formed of a low-k dielectric layer [0047].  
Re claim 21, in combination cited above, Choi/Hirotsu teaches the passivation dielectric layer and the interlayer dielectric layer are etched using a plasma etching process (see claim 1 discussed above). 
6.	Claims 5, 7, 8, 10, 12 and 20-22 is/are rejected under 35 U.S.C. 103 as being obvious over Seshan et al. (US 6,352,940) in view Jao et al. (US 2007/0290204).  
	Re claim 5, Seshan teaches, Figs. 9-15 & 18, cols. 6-10, a method for forming a semiconductor die of a semiconductor device in which a substrate (26), an interlayer dielectric layer (28), a metal pad (115), and a test pad (130) are formed, and a passivation dielectric layer (155) is formed on the interlayer dielectric layer, the metal pad, and the test pad, comprising:
-etching the interlayer dielectric layers (28) on both sides of the test pad using a plasma etching process to expose the substrate (26);
etching the passivation dielectric layer (155) to partially expose the metal pad (115) and the test pad (130);
forming a bump (270) on the metal pad; and
dicing the substrate (26) using a blade dicing process (sawing process).

    PNG
    media_image3.png
    317
    564
    media_image3.png
    Greyscale

Seshan does not teach etching the interlayer dielectric layers on both side of the test pad. 
Jao teaches etching the interlayer dielectric layers (202) on both sides of the test pad (204) (Figs. 4B-C, [0057]). 
As taught by Jao, one of ordinary skill in the art would utilize/modify the above teaching to etch the interlayer dielectric layers on both sides of the test pad, because it aids in preventing the device in device regions from being damaged by external moisture and increasing the device reliability. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jao in combination Seshan due to above reason. 
Seshan/Jao does not explicitly teaching using a plasma etching process. 
Seshan does teach “a plasma etch process that removes both silicon oxynitride and silicon nitride is performed” (col. 8, lines 35-37). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Seshan to utilize plasma etching process to etch the interlayer dielectric layers, because it is a known and widely used technique in the art to achieve smooth sidewall surface.
Re claims 7 & 8, Seshan/Jao does not explicitly teach testing, after the etching the passivation dielectric layer, a performance of the semiconductor device using the test pad; and testing, after forming a bump on the metal pad, a connection stable of the bump and the metal pad using the bump. 
Seshan does teach “the devices undergo a series of tests to evaluate their performance and their survival in the field. Various tests are done including, but not limited to, thermal cycling, moisture tests, impurity penetration, and reliability tests” (col. 5, 2nd par.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Seshan to test a performance and connection stable as claimed, because it aids in enhancing device quality and device performance.  
Re claim 10, Seshan teaches the first etching etches a portion of the substrate (26) by over-etching surface of the substrate (Fig. 15). 
Re claim 12, Seshan teaches the interlayer dielectric layer (28) is formed of a low-k dielectric layer (e.g. silicon dioxide, as compared silicon nitride).  
	Re claim 20, Seshan teaches, Figs. 9-15, cols. 6-9, a method of forming a semiconductor device, comprising:
-forming an interlayer dielectric layer (28) on a substrate (26);
-forming a metal pad (15) and a test pad (130) on the interlayer dielectric layer;
-forming a passivation dielectric layer (155) on the interlayer dielectric layer, the metal pad, and the test pad (Fig. 11); and
-etching the passivation dielectric layer (155) to expose a portion of the metal pad (115) and the test pad (130), and portions of the interlayer dielectric layer (28) on both sides of the test pad to expose the substrate (10) (Fig. 15).  

    PNG
    media_image4.png
    242
    551
    media_image4.png
    Greyscale

Seshan does not teach etching portions of the interlayer dielectric layer on both sides of the test pad. 
Jao teaches etching portions of the interlayer dielectric layer (202) on both sides of the test pad (204) (Figs. 4B-C, [0057]). 
As taught by Jao, one of ordinary skill in the art would utilize/modify the above teaching to etch portions of the interlayer dielectric layer on both sides of the test pad, because it aids in preventing the device in device regions from being damaged by external moisture and increasing the device reliability. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jao in combination Seshan due to above reason. 
Re claim 21, Seshan/Jao does not explicitly teaching the passivation dielectric layer and the interlayer dielectric layer are etched using a plasma etching process. 
Seshan does teach “a plasma etch process that removes both silicon oxynitride and silicon nitride is performed” (col. 8, lines 35-37). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Seshan to utilize plasma etching process to etch the interlayer dielectric layers, because it is a known and widely used technique in the art to achieve smooth sidewall surface.
Re claim 22, Seshan teaches dicing the substrate to remove a scribe line region of the substrate by mechanical sawing (col. 9, 1st par.).
7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over Seshan as modified by Jao as applied to claim 5 above, and further in view of Hirotsu. 
The teachings of Seshan/Jao have been discussed above. 
Re claim 6, Seshan/Jao does not teach the plasma etching process uses a combination of CF4/O2/N2 gases. 
Hirotsu teaches the plasma etching process uses a combination of CF4/O2/N2 gases (abstract). 
As taught by Hirotsu, one of ordinary skill in the art would utilize the above teaching to apply plasma etching process with CF4/O2/N2 gases, because they are common and known mixture gases used in plasma etching. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Hirotsu in combination Seshan/Jao due to above reason. 
8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being obvious over Seshan as modified by Jao as applied to claim 5 above, and further in view of Tsai et al. (US 2019/0207019). 
The teachings of Seshan/Jao have been discussed above. 
Re claim 9, Seshan/Jao does not teach the passivation dielectric layer includes a silicon nitride and an oxide layer. 
Tsai teaches “the passivation layer includes silicon oxide, silicon nitride, silicon oxynitride or a combination thereof” [0010]. 
As taught by Tsai, one of ordinary skill in the art would utilize the above teaching to obtain nitride layer and oxide layer as the passivation dielectric layer as claimed, because it aids in enhancing protection to the underlayer/element. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Tsai n combination Seshan/Jao due to above reason. 
9.	Claims 23-26 is/are rejected under 35 U.S.C. 103 as being obvious over Seshan as modified by Jao as applied to claim 20 above, and further in view of Han et al. (US 2019/0035750). 
The teachings of Seshan/Jao have been discussed above. 
Re claim 23, Seshan/Jao does not teach the interlayer dielectric layer comprises: a first interlayer dielectric layer formed on the substrate; a second interlayer dielectric layer formed on the first interlayer dielectric layer; and a metal wire formed on the first interlayer dielectric layer.
Han teaches, Fig. 5A, [0045, 0047], the interlayer dielectric layer comprises: a first interlayer dielectric layer (110) formed on the substrate; a second interlayer dielectric layer (130) formed on the first interlayer dielectric layer; and a metal wire (conductive lines) formed on the first interlayer dielectric layer (110).
As taught by Han, one of ordinary skill in the art would utilize the above teaching to obtain the interlayer dielectric layer as claimed, because it aids in achieving desired integrated structure with desired number of dielectric layers/conductive lines formed therein.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Han in combination Seshan/Jao due to above reason. 
Re claims 24 & 26, in combination cited above, Han teaches the first interlayer dielectric layer (110) is a low-k dielectric layer [0039]; and the second interlayer dielectric layer (130) has a higher dielectric constant value than the first interlayer dielectric layer [0047]. 
Re claim 25, in combination cited above, Han teaches the first interlayer dielectric layer and the second interlayer dielectric layer are the same dielectric layer (e.g. SiN, [0041, 0048]). 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/8/22